Citation Nr: 1741075	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded this issue in February 2011 and June 2014 for additional development.  Thereafter, in a January 2016 decision, the Board denied the Veteran's claim for service connection for PTSD.

The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's attorney filed a Joint Motion for Remand, which was granted by the Court in April 2017.  The January 2016 Board decision was vacated, and the case has been remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.

As noted in prior Board remands, the Veteran's service personnel records reflect that he was awarded a Meritorious Unit Commendation for his service in the Marine Corps from April 1991 to October 1991, and that he participated in Operation Desert Calm in Saudi Arabia from May 1991 to September 1991.  

In the June 2014 Board remand directives, the RO was to obtain unit records detailing the duties and activities of the Veteran's Marine Corps unit from May 1991 to September 1991.  The Marine Corps Research Service Center (MCRSC) provided the RO with a chronological record of the Veteran's permanent and temporary duty assignments that indicated the Veteran was attached to I MEF (MCC 1C0) from May 1991 to September 1991.  See July 2015 MCRSC Chronological Record.  While the RO obtained unit records and historical data for the Veteran's permanent duty assignment with 3rd Bn., 3rd Mar., 1st MEB, MCBH, FMF, it did not attempt to obtain unit records and historical data from his temporary duty assignment from May 16, 1991 to September 4, 1991.  As such, the Board finds the RO did not substantially comply with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the remand directed a VA examination to be scheduled if, and only if, the RO found the Veteran's stressors to be corroborated or credible.  A VA examination occurred in October 2015, prior to any findings on his stressors being associated with the claims file.  Due to these failures, the RO and the October 2015 VA medical opinion did not substantially comply with the June 2014 Board remand and remand is warranted.  See id.

As the issue must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from April 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD since April 2013.  After securing any necessary releases, the RO should request any records identified which are not duplicates of those contained in the claims file, to include all available VA treatment records from April 2013 to present.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Request unit records detailing the duties and actions of the Veteran while attached to I MEF (MCC 1C0) from May 1991 to September 1991. See July 2015 MCRSC Chronological Record.  All actions taken should be documented in the claims file.  If no additional information is available, the Veteran should be notified.

3.  If, and only if, information from the development requested in #2 above yields information that supports any of the Veteran's claimed stressors, or other credible information is received, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran suffers from PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and/or Fifth Edition (DSM-V), and if so, whether such disorder is related to a corroborated or credible military stressor.  The RO should specify the stressor(s) deemed corroborated or credible.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  A complete rationale for all opinions expressed should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




